DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6336541 granted to Belfiore et al. in view of U.S. Patent Application Publication 20160090678 by Rhode, U.S. Patent 3889496 granted to Heyne, and U.S. Patent 2527041 granted to Traube.
As to claim 10, Belfiore teaches a positioning device for a top load washing machine comprising outer and inner cylinders and a pulley connected to the inner cylinder (col. 6, ll. 5-12), the device comprising a locking structure (recess) disposed on the pulley (col. 7, ll. 13-18); and a locking device comprising a lock body 20 and a locking tongue 23A (fig. 12), wherein a position of the device corresponds to a rotational path 
Belfiore teaches that the locking structure is a “suitable recess defined in the pulley” (col. 7, ll. 13-18), but does not explicitly teach a particular component of the pulley having the recess.  However, one of ordinary skill in the art would have recognized as obvious that having the locking structure on a spoke of the pulley would be obvious to try with a reasonable expectation of success since there are a finite number of pulley components available for locating a locking structure, any of which would perform the expected function of receiving a locking tongue.  Rhodes teaches that locking structures (apertures) may be formed on a spoke on a drum to receive a locking pin (para. 160).  Heyne teaches a locking structure on a pulley lug member having the structure of a spoke (fig. 2).  One of ordinary skill in the art would have had a reasonable expectation of success of forming the locking structure on a pulley spoke, since providing the locking tongue in a locking structure at any location on the pulley would perform its intended function of stopping rotation of the pulley.
Belfiore does not explicitly teach where its locking device is mounted, and therefore does not teaches that it is disposed on the outer cylinder of the washing machine.  However, one of ordinary skill in the art would have recognized as obvious to mount the device on the outer cylinder as obvious to try with a reasonable expectation of success.  A finite number of components of a washing machine are available to mount the locking device, in particular fixed components.  It is known to dispose a locking device on an outer cylinder (see Traube, fig. 1, note outer cylinder 11).  One of ordinary 
As to claim 11, one of ordinary skill in the art would have recognized as obvious that the locking structure would be a groove on the spoke, as discussed above.
As to claim 12, Belfiore teaches that its locking tongue 23A is a rocker type with one end connected to the lock body (fig. 12).
As to claim 13, Belfiore teaches that the device comprises a detecting device (switch 22) configured to detect a rotational position of the inner cylinder (col. 6, ll. 33-38).
As to claim 18, Belfiore teaches a top load drum washing machine comprising the device (col. 6, ll. 5-12).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6336541 granted to Belfiore et al. in view of U.S. Patent Application Publication 20160090678 by Rhode, U.S. Patent 3889496 granted to Heyne, and U.S. Patent 2527041 granted to Traube as applied to claim 13 above, and further in view of EP0604261B1 by Rabin et al.
Belfiore suggests that its position sensor may be a hall element (while not disclosed, an associated magnet would be necessary to work with a hall element), but does not teach a signal transmitting device (e.g. a magnet) located on the pulley (as required by claim 14), on a rim of the pulley (as required by claim 15), or on the outer cylinder or body of the washing machine (as required by claim 16); and a receiving 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.